BARKETT, Justice.
We have for review James v. State, 543 So.2d 236, 236 (Fla. 4th DCA 1989) (on rehearing), in which the district court certified the following as a question of great public importance:
Having sentenced a defendant to a term of incarceration followed by probation or community control, without suspension of any part of the period of incarceration, may the trial court, after a violation of the probation or community control, impose any sentence that could have been originally imposed with credit for time served and within the sentencing guidelines unless valid reasons for departure are given?
We have jurisdiction pursuant to article V, section § 3(b)(4) of the Florida Constitution.
The certified question presents an issue that is identical to the one we decide today in State v. Watts, 558 So.2d 994 (Fla.1990). For the reasons we state in Watts, we quash the opinion of the court below and remand to the district court for proceedings consistent with Watts.
It is so ordered.
*1001EHRLICH, C.J., and OVERTON, McDonald, SHAW, GRIMES and KOGAN, JJ., concur.